Opinion filed August 14, 2014




                                      In The


        Eleventh Court of Appeals
                                    __________

                                No. 11-12-00246-CV
                                    __________
      IN THE INTEREST OF C.E.R. AND A.J.R., CHILDREN

                 On Appeal from the County Court at Law No. 2
                                 Ector County, Texas
                        Trial Court Cause No. CC2-23,063


                      MEMORANDUM OPINION
      In this suit affecting the parent-child relationship, the trial court appointed
C.E.R. and A.J.R.’s father, Eddie Rodriguez, and their mother, Cynthia Ortiz, as
their joint managing conservators. Among other things, the trial court ordered that
Eddie would have the exclusive right to designate the primary residence of the
children. In its written order, the trial court limited Cynthia’s visitation with the
children to access through the “Kids First Program” pursuant to its “schedule,
rules, and regulations.” Because there has not been a showing that the trial court
abused its discretion, we affirm.
      Cynthia presents us with a single issue on appeal. Specifically, Cynthia
complains that “THE TRIAL COURT ABUSED ITS DISCRETION BY ONLY
ALLOWING [CYNTHIA] TO VISIT WITH THE CHILDREN FOUR HOURS
EVERY TWENTY-EIGHT DAYS, ON A SUPERVISED STATUS AT HER
EXPENSE, WHILE GIVING THE RESPONDENT POSSESSION OF THE
CHILDREN THE OTHER 664 HOURS DURING SUCH TWENTY-EIGHT
DAY PERIOD.” She does not attack any other action of the trial court.
      Before we reach the various arguments of the parties, we first note that the
action of the trial court about which Cynthia complains is not the final order of the
trial court. At the conclusion of the final hearing, the record shows that the trial
court made the following announcement: “This is a joint managing conservatorship
with the father as primary. Visitation will be two hours every other Saturday at
Kids First.” The trial court made the following docket entry after the hearing:
“Final Hearing-JMC w/father as primary. Visits: 2 hrs every other Saturday via
Kids First.”
      But, in the subsequent written order that was entered by the trial court, it
provided, among other things not relevant to this appeal: “IT IS ORDERED that
Cynthia Ortiz shall have visitation with, possession of and access to the minor
children with The Center for Children and Families . . . through ‘Kids First
Program,’ pursuant to the schedule, rules and regulations of ‘The Kids First
Program.’” The visitations were to be supervised and videotaped and paid for by
Cynthia.
      After a judgment is rendered in writing and signed, it is the official judgment
of the court.   Harrington v. Harrington, 742 S.W.2d 722, 724 (Tex. App.—
Houston [1st Dist.] 1987, no pet.). The written order takes precedence over a
docket entry. Id. Also, any conflict between an oral pronouncement and a written
order or judgment is resolved in favor of the written order or judgment. In re JDN
Real Estate-McKinney L.P., 211 S.W.3d 907, 914 n.3 (Tex. App.—Dallas 2006,
                                         2
orig. proceeding). “[D]ocket entries . . . can neither change nor enlarge judgments
or orders as entered in the minutes of the court.” Lopez v. Brown, 356 S.W.3d 599,
603 n.4 (Tex. App.—Houston [1st Dist.] 2011, no pet.) (alteration in original)
(quoting Hamilton v. Empire Gas & Fuel Co., 110 S.W.2d 561, 566 (Tex. 1937)).
      The trial court’s restrictions on Cynthia’s visitation arise neither from the
oral pronouncement of the trial court nor its docket entry. The restrictions under
which the parties must operate arise under the written order of the trial court, and
the written order of the trial court does not contain the restrictions about which
Cynthia complains. Any restrictions placed upon Cynthia are those provided for in
the schedule, rules, and regulations of the Kids First Program. We have not been
able to find anything in this record to show what types of restrictions are contained
in the schedule, rules, and regulations of the Kids First Program. It could be that
the schedule, rules, and regulations of the Kids First Program are so stringent that
the trial court’s imposition of them under the facts of this case would constitute an
abuse of discretion. On the other hand, the schedule, rules, and regulations of the
Kids First Program might be an appropriate exercise of the trial court’s discretion
under the facts of this case—we simply cannot tell from this record.
      Cynthia complains about restrictions contained in an oral pronouncement
and in a docket entry; neither of which binds the parties in this case. Under the
case as it has been presented to us, we cannot say that the trial court abused its
discretion “by only allowing [Cynthia] to visit with the children four hours every
twenty-eight days, on a supervised status at her expense, while giving the
respondent possession of the children the other 664 hours during such twenty-eight
day period,” because that is not what the trial court finally ordered. Cynthia’s sole
issue on appeal is overruled.




                                         3
      We affirm the order of the trial court.




                                                JIM R. WRIGHT
                                                CHIEF JUSTICE


August 14, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          4